DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,9 and 16rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claim 2,9 and 16,  it is indefinite as to whose “a distribution value” is and how it relates to elements recited in claim 1. Claims 9 and 16 also have the same problem.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natterer (2019/0347281).
Natterer discloses in figure 2 a processor-implemented method for measuring similarity of numeric concept values within a corpus (see abstract), the method comprising: retrieving from a corpus numerical values associated with a concept (S1-S3); receiving as input a unit of measure by which the retrieved numerical values are standardized (S1, see paragraph [0094] “harmonizing can comprise converting different physical units to one standard one”, a standard unit is inherently provided); converting the numerical values from a plurality of types of units of measure to the numerical values in one standard unit of measure (S1, see paragraph [0094] “harmonizing can comprise converting different physical units to one standard one, and/or to one particular one.  For example,inches can be converted to meters, pound to kilograms and so on)”; computing a similarity distance between the converted numerical values (S4, see paragraphs [0097]-[0098]); determining a maximum allowable distance between two converted numerical values wherein the two converted numerical values are considered equivalent (S5, see paragraph [0099], the determination of a maximum allowable distance would be inherent in order to output documents that have been determined to be the most similar or to the query as equivalent); and determining a degree of similarity between documents in the corpus related to the concept, based on the determined equivalency ((S5, see paragraph [0099]  “rank by the similarity measure”), as claimed.  

Claims 2,6,9,13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natterer (2019/0347281).
 	As per claims 2,9 and 16, it is noted that does not specifically discloses a calculation of a distribution value selected from a group consisting of an average, a median, and a standard deviation.  However, Natterer discloses in paragraph [0044] that “the method can further comprise validating the at least one similarity measure using at least one statistical algorithm”. Because statistical algorithms commonly including calculations of an average, a median, and/or a standard deviation, the claimed feature would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention by the teaching of Nayterer in  paragraph [0044].
  	As per claims 6 and 13, It is noted that Natterer does specifically discloses allowing a user to select a standard unit to which the numerical values are converted.  However, the feature of allowing a user to select a standard unit for conversion is well-known in the art and would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in order for a user to select a desired standard unit for a conversion.  

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4,6-11,13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
  	Claims 1-4,6-11,13-18 and 20 are clearly directed to solving a mathematical problem for computing a similarity distance between numerical values in a set of values.  The claims clearly recite mathematical concept such as “converting the numerical values from a plurality of types of units of measure to the numerical values in one standard unit of measure”; “computing a similarity distance between the converted numerical values”; “determining a maximum allowable distance between two converted numerical values wherein the two converted numerical values are considered equivalent”; and “determining a degree of similarity between documents in the corpus related to the concept, based on the determined equivalency”. which are calculations according to mathematical relationship of formulas as disclosed in the specification.  Therefore, the claims fall within the “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that integrate the abstract idea into a practical application.  Noting that a processor in claim 1, a computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories in claim 8, and a computer program product comprising one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor in claim 15 for performing the computations are recited in a high level of generality that are no more than a recitation of a generic computer invoked merely as a tool for implementing the abstract idea. The recitations “retrieving from a corpus numerical values associated with a concept” and “receiving as input a unit of measure” are merely for gathering data for the computations which is insignificant extra-solution activity. The recitation “documents in the corpus” in the claims is simply a field of use that attempt to limit the abstract idea to a particular technological environment that does not constitute a practical application of the abstract idea nor impose meaningful limitations or render the idea less abstract.  Thus, the additional elements recited in the claims, both in combination and individually, fail to constitute an integration of an abstract idea into a practical application.  Therefore, claims 1-4,6-11,13-18 and 20 are directed to an abstract idea without integrated into a practical application.
 	Claims 1-4,6-11,13-18 and 20 also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea, and insignificant extra-solution activity.  In addition, the feature “retrieving from a corpus numerical values associated with a concept” is a well-understood, routine, and conventional function as listed in MPEP §  2106.05(d) II, v. “extracting data from a physical document”.  Thus, the additional elements recited in the claims, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amounts to significantly more than the abstract idea itself.  Therefore, claims 1-4,6-11,13-18 and 20 are not patent eligible as being directed to an abstract idea without significantly more.

Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive. 
 	With respect to the rejection under 102, applicant’s arguments are not persuasive because Natterer does disclose in paragraph [0094] “harmonizing can comprise converting different physical units to one standard one, and/or to one particular one.  For example, inches can be converted to meters, pound to kilograms and so on)”. 	
 	With respect to the rejection under 101, applicant’s arguments are not persuasive because the claims are clearly directed to mathematical concept of abstract idea for determine whether two converted values are considered equivalent without positively reciting steps that practically apply the abstract idea to determine a degree of similarity between documents.  Therefore, a mere recitation “determining a degree of similarity between documents in the corpus related to the concept, based on the determined equivalency” in the claims is simply a field of use that attempt to limit the abstract idea to a particular technological environment that does not constitute a practical application of the abstract idea to provide a technical improvement in a technical field nor impose meaningful limitations or render the idea less abstract. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182